Name: Commission Regulation (EEC) No 3491/92 of 2 December 1992 concerning the grant in the Azores of flat-rate aid for the production of sugar-beet and special aid for the processing of sugar-beet into white sugar
 Type: Regulation
 Subject Matter: agricultural policy;  regions of EU Member States;  beverages and sugar;  food technology;  plant product
 Date Published: nan

 Avis juridique important|31992R3491Commission Regulation (EEC) No 3491/92 of 2 December 1992 concerning the grant in the Azores of flat-rate aid for the production of sugar-beet and special aid for the processing of sugar-beet into white sugar Official Journal L 353 , 03/12/1992 P. 0021 - 0022 Finnish special edition: Chapter 3 Volume 46 P. 0076 Swedish special edition: Chapter 3 Volume 46 P. 0076 COMMISSION REGULATION (EEC) No 3491/92 of 2 December 1992 concerning the grant in the Azores of flat-rate aid for the production of sugarbeet and special aid for the processing of sugarbeet into white sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), and in particular Article 25 (3) thereof, Having regard to Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas Article 25 of Regulation (EEC) No 1600/92 provides for the grant, subject to certain conditions, of aid at a flat rate per hectare for the development of sugarbeet production in the Azores and special aid for the processing into white sugar of sugarbeet harvested in the Azores; Whereas, in order to ensure that the aid is effective, conditions should be laid down for their application, in particular the minimum conditions for their grant together with the administrative formalities to be completed for that purpose; Whereas provision should be made in respect of aid paid without due entitlement; Whereas Regulation (EEC) No 1600/92 entered into force on 1 July 1992; whereas since Portugal has already applied the criteria and conditions laid down in this Regulation in respect of the 1992/93 marketing year, the Regulation should be made applicable with effect from that year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Subject to the conditions in this Regulation, Portugal shall pay to producers of sugarbeet harvested in the Azores and to processors of such sugarbeet into white sugar in the Azores respectively the flat-rate aid per hectare and the special aid for processing referred to in Article 25 of Regulation (EEC) No 1600/92. Article 2 1. For the grant of the flat-rate aid per hectare, sugarbeet producers shall, prior to the harvesting of the areas sown, make a declaration to the competent authorities designated by Portugal and shall at the same time present their aid application in writing. 2. The areas eligible for aid shall consist for each producer of at least: (a) 0,1 hectare for the 1992/93 marketing year; (b) 0,2 hectare for the 1993/94 marketing year; (c) 0,3 hectare for subsequent marketing years. 3. Aid applications shall be admissible only if the production of sugarbeet per hectare is at least 25 tonnes. 4. The aid referred to in paragraph 1 shall be paid only after the harvesting and the delivery of the sugarbeet in question to the processor, who shall notify the competent authorities of the quantity of sugarbeet delivered by each sugarbeet producer. Article 3 1. For the grant of the special processing aid, the processing undertaking shall submit an application in writing to the competent authorities. The application shall indicate the quantity of white sugar produced from sugarbeet harvested in the Azores and shall be accompanied by: (a) proof of purchase of the sugarbeet in respect of each producer who delivered the processed sugarbeet and (b) from the 1993/94 marketing year onwards, a written undertaking not to refine raw sugar during the period of processing of the sugarbeet into white sugar. 2. The aid referred to in paragraph 1 shall be paid only after it has been established that white sugar has been produced from the sugarbeet harvested in the Azores. Article 4 1. Portugal shall take all the measures necessary to ensure that the aid is granted only up to a maximum corresponding to the production in the Azores of 10 000 tonnes of white sugar per marketing year. 2. Portugal shall take all the additional measures necessary for the application of this Regulation and in particular those concerning the form of the aid applications, the checking of supporting documents as well as the checking of land areas and the quantities of sugarbeet harvested and white sugar produced. Article 5 Portugal shall notify the Commission: (a) within three months following the entry into force of this Regulation, of the additional measures adopted pursuant to Article 4 (2); (b) within 45 working days of the end of each marketing year: - of the areas and the overall amount for which the flat-rate aid per hectare has been requested and paid, - of the quantities of white sugar produced and the overall amount of the special processing aid paid. Article 6 The conversion into Portuguese escudos shall be made: (a) in the case of the aid referred to in Article 2, by applying the agricultural conversion rate applicable on the date of the last delivery of sugarbeet to the processor; (b) in the case of the aid referred to in Article 3, by applying the agricultural conversion rate applicable on the date of the establishment by Portugal of the definitive production of the processing undertaking in question. Article 7 1. Where aid has been paid without due entitlement, the competent authorities shall recover the amounts paid out, with interest from the date on which the aid was paid to the date on which it is actually recovered. The interest rate applicable shall be that in force for similar recovery operations under Portuguese law. 2. The aid recovered together with the interest shall be paid to the paying departments and agencies and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) in proportion to the Community contribution. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1992/93 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9.